Citation Nr: 0928158	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  02-04 992A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1978 to October 
1987.


This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri.  The Board notes that during the appeal process the 
claims folder was transferred to the Albuquerque, New Mexico 
RO.

On two previous occasions, this TDIU claim has been before 
the Board.  In December 2003, the Board remanded this claim 
for further development.  In February 2009, the Board again 
remanded the TDIU claim for readjudication after this Board 
decision increased the Veteran's disability rating for his 
service-connected lumbar strain.  Thereafter, a supplemental 
statement of the case determination, dated in April 2009, 
denied the claim.


FINDINGS OF FACT

1.  The Veteran is service-connected for the following:  
right knee instability, evaluated as 10 percent disabling 
prior to January 11, 2006 and 30 percent disabling from that 
date; chondromalacia patella and degenerative joint disease 
of the right knee, evaluated as 10 percent disabling; macular 
scarring of the left eye, evaluated as 10 percent disabling; 
hemorrhoids, evaluated as noncompensable prior to April 13, 
2007 and 10 percent disabling from that date; degenerative 
arthritis of the cervical spine, evaluated as 10 percent 
disabling prior to April 13, 2007 and 20 percent disabling 
from that date; lumbar strain, evaluated as 10 percent 
disabling prior to April 13, 2007 and 20 percent disabling 
from that date; with a combined evaluation of 50 percent from 
January 11, 2006 through April 12, 2007, and of 70 percent 
from April 13, 2007.

2.  There has been no demonstration by the probative, 
competent clinical evidence of record that, at any time 
during the rating period on appeal, the Veteran's service-
connected disabilities precluded him from maintaining 
substantially gainful employment consistent with his 
education and occupational experience.




CONCLUSION OF LAW

The criteria for the award of TDIU benefits have not been 
met.  38 U.S.C.A.  
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16, 4.17, 4.18, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Because the 
Court's decision is premised on the five elements of a 
service connection claim, it is the consensus opinion within 
VA that the analysis employed can be analogously applied to 
any matter that involves any one of the five elements of a 
"service connection" claim, to include a TDIU claim.

In the present case, VA issued VCAA notice letters to the 
Veteran dated in March 2006 and October 2007, which satisfied 
the VA's duty to notify.  These letters informed the Veteran 
of what evidence was required to substantiate his claim for 
TDIU and of his and VA's respective duties for obtaining 
evidence.  The March 2006 and October 2007 letters also 
informed the Veteran as to the law pertaining to the 
assignment of a disability rating and effective date as the 
Court required in Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  Because the VCAA notice in this case was not 
completed prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice was harmless error.  
The content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), 
and Dingess/Hartman.  Although the notice was provided to the 
appellant after the initial adjudication, the case was 
readjudicated and supplemental statements of the case have 
been issued to the Veteran (most recently in June 2009).  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA timing defect may be cured by the issuance of 
fully compliant notification followed by a re-adjudication of 
the claim).  The Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial to him.

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the Veteran's statements in support of 
his claim.  The Board has carefully reviewed his statements 
and concludes that there has been no identification of 
further available evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

The record reflects that the Veteran was afforded multiple VA 
examinations for his service-connected disabilities 
throughout the appeal period.  38 C.F.R. § 3.159(c)(4).  To 
that end, when VA undertakes to provide a VA examination or 
obtain an opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the above VA examinations 
were adequate.  The VA examination reports reflect that 
subjective complaints were recorded, objective examinations 
were performed and diagnostic testing was completed (as 
appropriate).  The April 2008 VA examination report includes 
an opinion concerning the effect of the Veteran's service-
connected disabilities on his employability.  The April 2008 
VA examination report reflects that the Veteran's claims file 
was reviewed.  Accordingly, the Board finds that VA's duty to 
assist with respect to providing an adequate VA 
examination(s) and opinion with respect to the issue on 
appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that the there has been substantial 
compliance with its most recent remand in February 2009 as 
the Veteran's claim for TDIU was readjudicated by the 
supplemental statement of the case, dated in April 2009.  See 
Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand 
is not required under Stegall v. West, 11 Vet. App. 268 
(1998) where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 
F.3d 1377 (2002).  Additionally, the Board notes that the 
Veteran's representative's Hearing Memorandum, dated in July 
2009, indicates that the case appears ready for appellate 
review and disposition and that there was no further 
presentation to make.  Therefore, the Board will proceed to 
adjudicate this appeal.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the claimant in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria and analysis

The Veteran contends that his service-connected disabilities 
render him unemployable, thus warranting a TDIU.  The record 
reflects that, in November 2000, VA received the Veteran's 
request for TDIU in accordance with 38 C.F.R. § 4.16 (in 
addition to claiming increased schedular ratings for each of 
his service-connected disabilities).  As such, the rating 
period on appeal is from one year prior to the date of 
receipt of the increased rating claim.  38 C.F.R. § 
3.400(o)(2) (2008); see also Norris v. West, 12 Vet. App. 
413, 420 (1999) (noting that a claim for a TDIU, in essence, 
is a claim for an increased rating).  For the reasons that 
follow, the Board concludes that TDIU is not warranted.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  To meet 
the requirement of "one 60 percent disability" or "one 40 
percent disability," the following will be considered as one 
disability:  (1) disability of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from one common etiology; (3) 
disabilities affecting a single body system; (4) multiple 
injuries incurred in action; and (5) multiple disabilities 
incurred as a prisoner of war.  Id.  Substantially gainful 
employment is defined as work which is more than marginal and 
which permits the individual to earn a living wage.  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
a veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v.  
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

In this case, the Veteran is service-connected for the 
following disabilities:  right knee instability, evaluated as 
10 percent disabling prior to January 11, 2006 and 30 percent 
disabling from that date; chondromalacia patella and 
degenerative joint disease of the right knee, evaluated as 10 
percent disabling; macular scarring of the left eye, 
evaluated as 10 percent disabling; hemorrhoids, evaluated as 
noncompensable prior to April 13, 2007 and 10 percent 
disabling from that date; degenerative arthritis of the 
cervical spine, evaluated as 10 percent disabling prior to 
April 13, 2007 and 20 percent disabling from that date; 
lumbar strain, evaluated as 10 percent disabling prior to 
April 13, 2007 and 20 percent disabling from that date.  From 
January 11, 2006 through April 12, 2007, the Veteran's 
combined compensation evaluation was 50 percent, and from 
April 13, 2007 the combined compensation evaluation is 70 
percent.  Thus, the record indicates that the Veteran meets 
the schedular criteria listed in 4.16(a) from April 13, 2007.

However, for the Veteran to prevail on his claim for TDIU, 
the record must reflect that he is precluded from engaging in 
substantially gainful employment consistent with his 
education and occupational experience.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose, 4 Vet. App. 361, 363 (1993).  In evaluating a 
veteran's employability, consideration may be given to his 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his age or 
impairment caused by nonservice-connected disabilities.  38 
C.F.R.  
§§ 3.341, 4.16, 4.19.

In this case, the Board finds that the Veteran's service-
connected disabilities have not been shown to preclude 
employment consistent with his education and occupational 
experience.  The record contains two VA Form 21-8940s, 
"Veteran's Application For Increased Compensation Based On 
Unemployability," dated in October 2000 and October 2007.  
In the VA Form 21-8940, dated in October 2000, the Veteran 
reported that he had completed 4 years of high school and 1 
year of college.  He indicated that he had gone to barber 
school, but that he could not stand because his knee swells 
causing him pain.  The Veteran indicated on this form that 
his service-connected knee disability prevented him from 
securing or following any substantially gainful occupation.  
The VA Form 21-8940, dated in October 2007, roughly indicates 
the same educational training, but he did not list attendance 
at the barber school on this form.  The Veteran reported 
occupational experience as a stocker/loader at a store and as 
a maintenance worker for a VA hospital.  The Veteran 
indicated on this form that his service-connected back and 
knee disabilities prevent him from securing or following any 
substantially gainful occupation.  He also reported that he 
had become too disabled to work in February 2006.  The 
Veteran further noted that he did not leave his last job 
because of disability.  

The record reflects that the Veteran's service-connected 
macular scarring of the left eye has no significant effect on 
the Veteran's general occupational ability.  The competent 
medical evidence shows that the Veteran's corrected visual 
acuity has never been shown to be as poor as 20/70 in either 
eye.  VA examination in May 2005 revealed that the Veteran's 
Goldmann visual field was normal in both eyes.  Additionally, 
the report of the April 2008 VA eye examination reflects no 
visual field defect.  Regarding occupational functioning, the 
May 2005 VA examiner stated that the Veteran can "do any 
work, which does not required [sic] 20/20 corrected vision in 
each eye."

Regarding his service-connected hemorrhoids, the report of a 
VA examination, dated in June 2005, reflects that the Veteran 
reported that his hemorrhoids have been asymptomatic since 
service and that he was not having any problems with his 
hemorrhoids.  A report of a VA rectum examination, dated 
April 13, 2007, indicates that the Veteran complained that 
his hemorrhoids hang out.  It was noted that the Veteran had 
normal anal sphincter control and no fecal leakage or 
involuntary bowel movement and he did not use any pads.  On 
physical examination, there was no fecal leakage, and the 
rectum, anus, and sphincter were all normal.  There was no 
sign of anemia.  External hemorrhoids were noted, but the 
examiner stated that these were not inflamed or thrombosed or 
painful to touch.  The diagnosis was external hemorrhoids 
covering all the anal opening, causing discomfort to the 
Veteran.  A report of a VA rectum examination, dated in April 
2008, reflects that the Veteran reported itching and swelling 
of hemorrhoids with spotting on his toilet tissue.  The 
Veteran's reported anal itching, burning, diarrhea, pain, and 
swelling.  The examination report also reflects that he had 
occasional bleeding.  Upon physical examination, external 
hemorrhoids were present.  There was no evidence of 
thrombosis, bleeding, fissures, excessive and/or redundant 
tissue, anorectal fistula, anal or rectal stricture, or 
rectal prolapse.  Additionally, a VA examiner in April 2008 
opined that the Veteran's hemorrhoids "should not impact on 
physical or sedentary work except for annoying itching and 
pain that will be aggravated by prolonged sitting."  

Regarding the Veteran's service-connected right knee 
disabilities (instability and chondromalacia/arthritis), a 
June 2005 VA examination report reflects that upon objective 
examination his drawer sign was positive with mild to 
moderate anterior displacement of the knee.  The McMurray's 
sign for meniscal tear was mildly positive with mild pain on 
maneuver of the knee, but the lateral collateral ligament 
examination of the knee was negative.  A VA orthopedic 
treatment report, dated in November 2005, reflects that the 
Veteran's right knee was stable to varus/valgus stress.  
Another VA orthopedic treatment report, dated in December 
2005, also reflects stable to varus/valgus stress as well as 
normal anterior/posterior drawer signs.  Additionally, 
objective examinations throughout the appeal period reveal 
range of motion findings showing right leg extension limited 
to 10 degrees at worst.  

The Board acknowledges a statement from J.Y., M.D., undated, 
that the Veteran "was considered to be totally disabled" 
from November 2, 2005 to December 12, 2005 due to a right 
knee injury sustained at his place of employment.   The Board 
finds that such, even if related to service-connected right 
knee disabilities, has been contemplated by his disability 
rating.  Generally, the Board notes that the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
Board also notes that a December 2005 VA orthopedic 
consultation report indicates that the Veteran requested to 
return to work and that his pain was well controlled.

Regarding his service-connected cervical spine and lumbar 
strain disabilities, the Board notes that the Veteran 
reported at a June 2005 VA examination that his treatment for 
his cervical and lumbar spine disabilities consists of Motrin 
tablets as needed for pain.  Upon physical examination in 
June 2005, it was noted that the Veteran had flexion forward 
of the cervical spine to 40 degrees with no pain or 
discomfort, extension backwards to 30 degrees with no pain or 
discomfort, lateral flexion to the left to 30 degrees with 
only discomfort noticed, lateral flexion to the right to 30 
degrees with only discomfort felt, and rotation was to 60 
degrees with some pain noted.  The June 2005 VA examination 
report also reflects that the Veteran had forward flexion of 
his lumbar spine to 90 degrees with no pain or discomfort.  
Backward extension of the lumbar spine was to 40 degrees with 
only some discomfort.  Lateral flexion of the lumbar spine, 
to the right and left, was to 40 degrees with only 
discomfort.  It was also noted that rotation of the lumbar 
spine was to 45 degrees with flexion.  Further, on physical 
examination in June 2005 there was no pain to deep palpation 
in any aspect of the lumbosacral area and no muscle spasm.  

The report of an April 2007 VA examination reflects that the 
Veteran had forward flexion of the cervical spine to 30 
degrees, extension backwards to 25 degrees, left and right 
lateral flexion to 30 degrees, and left and right rotation to 
50 degrees.  The Board further notes that the April 2007 VA 
examination report reflects that the Veteran had forward 
flexion of the thoracolumbar spine to 65 degrees with mild 
pain at 60 degrees and extension backward to 15 degrees with 
mild pain at 15 degrees.  It was further noted that the 
Veteran had left and right lateral flexion of the 
thoracolumbar spine to 20 degrees with mild pain at 20 
degrees, and left and right lateral rotation to 25 degrees 
with minimal pain at 20 degrees.  The April 2007 VA spine 
examination also noted that he has no functional impairment 
with walking and standing and that he does not use any 
assistive device for walking.  Further, it was noted that he 
has had no problems with activities of daily living, to 
include driving.

The report of an April 2008 VA examination reflects that the 
Veteran had active and passive flexion of the cervical spine 
from 0 to 30 degrees, active and passive extension from 0 to 
30 degrees, with pain beginning at 30 degrees upon each range 
of motion test, right lateral flexion to 30 degrees, left 
lateral flexion to 15 degrees, right rotation to 70 degrees, 
and left rotation to 50.  The competent medical evidence does 
not reveal any ankylosis of the entire cervical spine.  The 
report of an April 2008 VA examination (and corresponding 
addendum report) also reflects that the Veteran had active 
flexion of the thoracolumbar spine from 0 to 40 degrees with 
pain beginning at 40 degrees, passive from 0 to 50 degrees 
with pain beginning at 40 degrees.  There was pain on active, 
passive, and repetitive motion, but there was no additional 
loss of motion of the thoracolumbar spine on repetitive use.  
Active extension of the thoracolumbar spine was from 0 to 5 
degrees with pain beginning at 5 degrees, passive extension 
was from 0 to 10 degrees with pain beginning at 5 degrees.  
Further, there is no clinical evidence showing favorable or 
unfavorable ankylosis of the entire thoracolumbar spine.  
Additionally, the April 2008 VA examination report reflects 
that the Veteran has no history of hospitalizations, and the 
record does not reflect that he has had any incapacitating 
episodes during the past 12-month period.

Regarding lay evidence, the Board notes statements from the 
Veteran's mother, spouse, and sister, each received in 
October 2001.  In essence, these lay statements indicate that 
the lay person in question witnessed the Veteran in pain due 
to his cervical spine disability and that the Veteran was not 
able to perform certain activities, such as lifting, due to 
his low back pain.  

An April 2008 VA joint examination report indicates that the 
Veteran's cervical, lumbar and right knee arthritis 
disabilities preclude working in his environmental services 
(custodial) field because of the physical activities involved 
in sweeping, vacuuming, mopping, lifting, and stocking.  
Regarding the Veteran's cervical arthritis, this VA examiner 
noted that this will limit his neck movement and his ability 
to sit for long periods of time at a desk.  It was further 
noted that prolonged sitting in a sedentary job will also 
aggravate his back and neck pain so he would need to walk and 
stretch periodically without putting too much stress on his 
arthritic knees.  This VA examiner opined that the Veteran 
may be able to work in a sedentary job if he has the 
appropriate knowledge, skills, and training and if he has 
adequate pain control for his knees, neck, and back.  An 
addendum to this VA examination report clarifies that such a 
position would be a supervisory or administrative position in 
environmental services.  The Board also notes that there is 
no competent clinical evidence of record, VA or private, to 
the contrary (other than the statement by Dr. J.Y. discussed 
above).

Based on the foregoing, the Board finds that the Veteran is 
not precluded from securing and maintaining substantially 
gainful employment, consistent with his education and 
occupational experience, due to his service-connected 
disabilities.  The Board acknowledges the Veteran's 
contention that he cannot work due to his service-connected 
disabilities, but the Veteran's contention is at odds with 
the probative, competent medical evidence of record that 
shows that the Veteran has no exceptional or unusual factor 
associated with his service-connected disabilities that 
render the regular schedular standards impracticable.  The 
Board places less weight or probative value on the Veteran's 
statements concerning the symptoms from his service-connected 
disabilities than it does on the objective medical reports.  
Although the Veteran is competent to testify as to his 
symptoms, where the determinative issue involves a question 
of medical assessment, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  The evidence does not reflect that the 
Veteran currently possesses a recognized degree of medical 
knowledge that would render his opinions on medical 
assessment competent.  

In light of the foregoing VA examiner's opinion that the 
Veteran could perform supervisory or administrative work with 
adequate pain control, the Board finds that Veteran's claim 
for TDIU is denied.  The Board finds the above VA examiner's 
opinion (with addendum) to be probative evidence against the 
Veteran's TDIU claim as his claims file was reviewed, a 
physical examination was performed, and a specific position 
or positions of employment were noted as being available to 
this Veteran.  In sum, the competent evidence does not show 
that the Veteran is precluded from securing and maintaining 
substantially gainful employment, consistent with his 
education (completed high school and at least 1 year of 
college) and occupational experience (as a stocker/loader and 
in environmental services), due to his service-connected 
disabilities.

Thus, to the extent that his service-connected disabilities 
cause occupational impairment, the Board finds that the 
Veteran is appropriately compensated by the current combined 
evaluation of 70 percent.  The Veteran's situation does not 
present such an exceptional or unusual disability picture as 
to warrant referral for consideration of a TDIU on an 
extraschedular basis.  Indeed, the assigned schedular ratings 
for the Veteran's service-connected disabilities adequately 
contemplate the disability picture for each of his service-
connected disabilities.

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
for a TDIU.  Thus, the benefit of the doubt rule is not 
applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).




ORDER

Entitlement to TDIU is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


